DETAILED ACTION
This Office Action is in response to the application filed on 05/18/2020. Claims 1-5 are presented for examination consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification Objections
The disclosure is objected to because of the following informalities: 
The specifications does not elaborate in “Detailed Description of Embodiment” the second sealing member abuts on a second region of the outer surface of the case on page 3 lines 7-9. The second sealing member abutting the outer surface of the case is contradicting page 13 and Fig. 6B.

Appropriate correction is required as well as no new matter should be entered.

Drawings Objections
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features must be shown or the feature(s) canceled from the claim(s):
The limitation "the second sealing member abuts on a second region of the outer surface of the case to seal the through-hole" claimed in claim 4 must be shown.

No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 4 recites the limitation "the second sealing member abuts on a second region of the outer surface of the case to seal the through-hole, the second region surrounding the through-hole", where the limitation is confusing. Applicant's specification and Figures does not indicate or provide an enablement explanation or show how the second sealing member is sealing second region of the outer surface of the case. Specifically, though page 3 lines 5-9 of the specification is reiterating the limitation, the specification does not the detail the structure in terms of the drawings. Page 13 lines 10-13 and page 13 lines 21-25 in the "Detailed Description of Embodiment" is describing the how the lower end surface 701 in the structure of the sealing member 700 abuts region 251 that is interior of case 200 and how the entire outer peripheral surface 702 in the structure of the sealing member 700 abuts the surrounding wall surface 252 that is interior of case 200 in Figs. 6A-6B. In addition, the Examiner in a phone interview (phone 808-464-4047) with Kerry Culpepper (registration 45672) on 04/21/2021, question the cited limitation in reference to the drawings and the specifications. The Examiner then indicated to Mr. Culpepper that the cited limitation seemed to be contrary to Fig. 6B. Consequently, page 13 and Fig. 6A-6B never indicated or show the sealing member sealing any part of the outer surface of the case. Therefore, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention by cited limitation contradicting page 13 of the specification and Figs. 6A-6B.
In claim 5, is rejected since the base independent claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Naoki (JP2016058688A [indicated in the IDS filed on 05/18/2020 and cited by the PCT in the ISR] and Naoki hereinafter).
Regarding claim 1, Naoki discloses a capacitor (item 10 of Figs. 1-3 and abstract/overview & ¶[0016] shows and indicates capacitor10 {capacitor module}) comprising: a capacitor element (item 21 of Figs. 2-3 and abstract/overview & ¶[0017] shows and indicates capacitor element 21 {film capacitors}); a busbar connected to an electrode of the capacitor element (items 50a, 50b, 51a, 51b, 22, 23 of Figs. 2-3 and abstract/overview & ¶[0016-0017] shows and indicates where busbar 50a_50b is connected to electrode 22 {positive electrode plate} of capacitor element 21; and where busbar 51a_51b is connected to electrode 23 {negative electrode plate} of capacitor element 21); a case housing the capacitor element (item 30 of Figs. 2-3 and abstract/overview & ¶[0016] shows and indicates case 30 housing the capacitor element 21); and a filling resin filled in the case, wherein (item 40 of Figs. 2-3 and abstract/overview & ¶[0016] shows and indicates filling resin 40 filled in case 30): the case has a through-hole penetrating from an inner surface of the case to an outer surface of the case (items 32a, 32b of Figs. 2-3 and abstract/overview & ¶[0023] shows and indicates where case 30 has through-holes 32a & 32b  penetrating from an inner surface of case 30 to an outer surface of case 30), the busbar includes a connection terminal part led out through the through-hole to an outside of the case (Figs. 2-3 and abstract/overview & ¶[0023] shows and indicates where the busbar 50a_50b includes connection terminal part 50b led out through through-hole 32a to an outside of case 30; and where the busbar 51a_51b includes connection terminal part 51b led out through through-hole 32b to an outside of case 30), the capacitor further includes a sealing member that has a ring shape surrounding the connection terminal part and attaches to the connection terminal part (items 80, 81, 82 of Figs. 2-3 and ¶[0023] shows and indicates where sealing member 80 that has a ring shape 82 {cylindrical portion} surrounding the connection terminal part 50b and attaches to the connection terminal part 50b as shown in Fig. 2; and where sealing members 81 that has a ring shape 82 surrounding the connection terminal part 51b and attaches to the connection terminal part 51b as shown in Fig. 2), and the sealing member abuts on a first region of the inner surface of the case to seal the through-hole, the first region surrounding the through-hole (item S2 of Figs. 2-3 and ¶[0023 & 0051] shows and indicates where sealing member 80 abuts on first region S2-opposite {opposite to the bottom surface S2 of case 30} of the inner surface of case 30 to seal through-hole 32a, and the first region S2-opposite is surrounding the through-hole 32a; and where sealing member 81 abuts on first region S2-opposite of the inner surface of case 30 to seal through-hole 32b, and the first region S2-opposite is surrounding the through-hole 32b).

Regarding claim 4, Naoki discloses a capacitor (item 10 of Figs. 1-3 and abstract/overview & ¶[0016] shows and indicates capacitor10 {capacitor module}) comprising: a capacitor element (item 21 of Figs. 2-3 and abstract/overview & ¶[0017] shows and indicates capacitor element 21 {film capacitors}); a busbar connected to an electrode of the capacitor element (items 50a, 50b, 51a, 51b, 22, 23 of Figs. 2-3 and abstract/overview & ¶[0016-0017] shows and indicates where busbar 50a_50b is connected to electrode 22 {positive electrode plate} of capacitor element 21; and where busbar 51a_51b is connected to electrode 23 {negative electrode plate} of capacitor element 21); a case housing the capacitor element (item 30 of Figs. 2-3 and abstract/overview & ¶[0016] shows and indicates case 30 housing the capacitor element 21); and a filling resin filled in the case, wherein (item 40 of Figs. 2-3 and abstract/overview & ¶[0016] shows and indicates filling resin 40 filled in case 30): the case has a through-hole penetrating from an inner surface of the case to an outer surface of the case (items 32a, 32b of Figs. 2-3 and abstract/overview & ¶[0023] shows and indicates where case 30 has through-holes 32a & 32b  penetrating from an inner surface of case 30 to an outer surface of case 30), the busbar includes a connection terminal part led out through the through-hole to an outside of the case (Figs. 2-3 and abstract/overview & ¶[0023] shows and indicates where the busbar 50a_50b includes connection terminal part 50b led out through through-hole 32a to an outside of case 30; and where the busbar 51a_51b includes connection terminal part 51b led out through through-hole 32b to an outside of case 30), the capacitor further includes a first sealing member and a second sealing member, each of the first sealing member and the second sealing member has a ring shape surrounding the connection terminal part and attaches to the connection terminal part (items 80, 81, 82, 83 of Figs. 2-3 and ¶[0023] shows and indicates where first sealing member 82_80 {cylindrical portion 82 of seal member 80} and a second sealing member 83_80 {flange portion 83 of seal member 80} have ring-shapes {similar shape to Applicant’s sealing member 700}; and where first sealing member 82_81 {cylindrical portion 82 of seal member 81} and a second sealing member 83_81 {flange portion 83 of seal member 81} have ring-shapes {similar shape to Applicant’s sealing member 700}; and where each of first sealing member 82_80 and the second sealing member 83_80 have ring-shapes surrounding the connection terminal part 50b and attaches to the connection terminal part 50b as shown in Fig. 2; and where each of first sealing member 82_81 and the second sealing member 83_81 have ring-shapes surrounding the connection terminal part 51b and attaches to the connection terminal part 51b as shown in Fig. 2), the first sealing member abuts on a first region of the inner surface of the case to seal the through-hole, the first region surrounding the through-hole, and the second sealing member abuts on a second region of the outer surface of the case to seal the through-hole, the second region surrounding the through-hole (item S2 of Figs. 2-3 and ¶[0023 & 0051] shows and indicates where the first sealing member 82_80 abuts on a first region S2-opposite {opposite to the bottom surface S2 of case 30} of the inner surface of case 30 to seal through-hole 32a, the first region S2-opposite surrounding through-hole 32a; and where the second sealing member 83_80 abuts on a second region S2 of the outer surface of case 30 to seal through-hole 32a, the second region S2 surrounding through-hole 32a; and where the first sealing member 82_81 abuts on a first region S2-opposite {opposite to the bottom surface S2 of case 30} of the inner surface of case 30 to seal through-hole 32b, the first region S2-opposite surrounding through-hole 32b; and where the second sealing member 83_81 abuts on a second region S2 of the outer surface of case 30 to seal through-hole 32b, the second region S2 surrounding through-hole 32b).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Naoki, as detailed in the rejection of claim 1 above, in view of Miura et al. (US 2014/0177131 A1 and Miura hereinafter).
	Regarding claim 2, Naoki discloses a capacitor, wherein: the connection terminal part has a plate shape, the case has a surrounding wall surface surrounds the sealing member, and the surrounding wall surface abuts on the sealing member at least in a thickness direction of the connection terminal part (Figs. 2-3 and ¶[0018-0019 & 0023] shows and indicates where connection terminal parts 50b & 51b has a plate shape {strip-shaped}, and where the case 30 has a surrounding wall surface that surrounds sealing members 80 & 81, and where the surrounding wall surface abuts on sealing members 80 & 81 in the thickness direction of connection terminal parts 50b & 51b).
 However, Naoki, does not disclose wherein the case has a surrounding wall surface that rises from a periphery of the first region and surrounds the sealing member.
	Miura discloses disclose wherein the case has a surrounding wall surface that rises from a periphery of the first region and surrounds the sealing member (items 4A, 7, 9 of Figs. 2_4 & items 10, 10c, 9a of Fig. 4 and ¶[0012_0036-0038_0042 & 0055] shows and indicates where case 7 has surrounding wall surface 9a {projection 9a of edge portion 9} that rises from the periphery of first region 9 {edge portion of case 7} and surrounds the sealing member 10c {stepped surface 10c of stepped part 10, where edge portion 9 forms stepped 10}; therefore, Naoki will have a capacitor where the case has a surrounding wall surface that rises from a periphery of the first region and surrounds the sealing member by incorporating the high voltage capacitor structure case of Miura).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the case has a surrounding wall surface that rises from a periphery of the first region and surrounds the sealing member into the structure of Naoki. One would have been motivated in the capacitor of Naoki and have the case have a surrounding wall surface that rises from a periphery of the first region and surrounds the sealing member in order to prevent the resin from leaking from the case, as indicated by Miura in ¶[0014 & 0049-0050], in the capacitor of Naoki.

	Regarding claim 3, Naoki discloses the claimed invention except wherein the connection terminal part has a projection that restricts a displacement of the sealing member on the connection terminal part due to abutting of the sealing member on the first region.
	Miura discloses disclose wherein the connection terminal part has a projection that restricts a displacement of the sealing member on the connection terminal part due to abutting of the sealing member on the first region (items 5A, 4A, 7, 9 of Figs. 2_4 & items 10, 10c of Fig. 4 and ¶[0012 & 0036-0038] shows and indicates where connection terminal part 4A {terminal metal fitting} has projection 5A that restricts a displacement of the sealing member 10c {stepped surface 10c of stepped part 10, where edge portion 9 forms stepped 10} on connection terminal part 4A due to abutting of the sealing member 10c on the first region 9 {edge portion 9 of case 7}; therefore, Naoki will have a capacitor where the connection terminal part has a projection that restricts the displacement of the sealing member on the connection terminal part due to abutting of the sealing member on the first region by incorporating the high voltage capacitor structure case of Miura).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the connection terminal part has a projection that restricts a displacement of the sealing member on the connection terminal part due to abutting of the sealing member on the first region into the structure of Naoki. One would have been motivated in the capacitor of Naoki and have the connection terminal part have the projection that restricts the displacement of the sealing member on the connection terminal part due to abutting of the sealing member on the first region in order to define the exterior positional length of the connection terminal part outside the case, as partially indicated by Miura in ¶[0012 & 0038], in the capacitor of Naoki.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Azumiet al. (US 5,587,869) discloses a capacitor in a sealed case with resin insulation and external bus bar connection terminals.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUILLERMO J EGOAVIL whose telephone number is (571)270-1325.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GUILLERMO J EGOAVIL/Examiner, Art Unit 2847                                                                                                                                                                                                        
/TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847